Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings submitted July 15, 2022 have been approved by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  “of” should be added before “at” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schweller (2,169,904) in view of Osawa et al (8,136,899).  Schweller teaches an appliance/refrigerator (Fig. 1), comprising: a body (10) defining a cavity; a rack (18) having a first side rail (left side rail of 21) and a second side rail (right side rail of 21), the rack including a plurality of spaced rails First Named Inventor Simone Emanuele Ceron (22)Appln. No.17/147,509 Page: 4 disposed between the first and second side rails of the rack, wherein the rack is made of a first material (metal; see cross section in Fig 5); and an elongated member (25) operably coupled to the rack proximate to the plurality of spaced rails, the elongated member including an attachment surface (inner surface of 25 shown in Fig. 5) and a display surface (outer ornamental surface of 25 with 31 shown in Fig. 25) separated by a perimeter edge (edge of 25 shown in Figs. 2 and 5), wherein the elongated member is also made of the first material (metal, see cross section in Fig. 5; column 2, line 43).  For claim 8, Schweller fails to teach that the body has a first retention rail and a second retention rail.  Osawa teaches a refrigerator compartment wherein the shelves (12) are held by retention rails (11 held by 8,9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Schweller by adding retention rails for the racks therein, such as is taught by Osawa, to provide easily removable, insertable and adjustable racks within the cavity.  The rack rails of Schweller would be operably coupled to the retention rails of Osawa when used in combination. 
Wherein the rack defines an opening disposed behind the elongated member (see opening in Fig. 3), and wherein the opening is disposed along a length of the elongated member and a length of the rack.  Wherein the attachment surface defines a groove along a length of the elongated member (groove for 23 shown in Fig. 5).  Wherein a perimeter rim of the rack (portion 23)  is disposed within the groove of the attachment surface.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schweller (2,169,904) in view of Osawa et al (8,136,899) as applied to claims 8, 11, 13 and 14 above, and further in view of Bartley (2004/0094143). As stated above, Schweller in view of Osawa teaches the limitations of claim 8, including a rack.  The rack including a forward crossbar (24) and a rearward crossbar ( rear rim member of 21). For claim 9, Schweller in view of Osawa  fails to teach that  the rack includes attachment features coupling each of the first and second side rails to each of the forward and rearward crossbars.    Bartley teaches a rack (22; Fig. 10) including: a perimeter rim (15,20) having a first end and a second end/crossbars (front and back of rim 20) and side rails (15). Wherein the rack includes attachment features (19,25; Fig. 11), a forward crossbar (20, front bar), and a rearward crossbar (20, rear bar), and wherein the attachment features couple each of the first and second side rails (15) to each of the forward and rearward crossbars.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rack of Schweller in view of Osawa by using attachment features to attached the side rails to the crossbars, such as is taught by Bartley, to provide a width adjustable rack for precise placement within the body and to the retention rails.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schweller (2,169,904) in view of Osawa et al (8,136,899) as applied to claims 8, 11, 13 and 14 above, and further in view of Merrill (1,994,144). As stated above, Schweller in view of Osawa teaches the limitations of claim 8, including an elongated member made of a first metal material.  For claim 12, Schweller in view of Osawa fails to teach that  a second material is molded onto the elongated member, and wherein the second material is an insulation material.   Merrill teaches a metal plate (10) having a rubber insulation member (15) molded thereto (column 1, lines 48-54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rack of Schweller in view of Osawa by using rubber insulation strips for the ornamental portions (31) and molding them to the metal surface, such as is taught by Merrill, to provide unique ornamental accents on the elongated member and to provide a buffer between the member and objects placed on the rack.

Allowable Subject Matter
Claims 1-7 and 15-22 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the art rejections using the base references of Trice, Shaffer or Bartley have been fully considered and are persuasive.  Therefore, these art rejections have been withdrawn. However, because of the amendments to claim 8, a new art rejection using Schweller in view of Osawa is now being applied. See art rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 21, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637